EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel L Masters on February 23, 2021.

The application has been amended as follows: 
Independent claim 1 has been amended as follows:
1.    	(Currently Amended) 	A method comprising:
providing a lithium-containing cement admixture (“LCCA”) having a density equal to or less than about 20 pounds per gallon (ppg), the LCCA comprising: a calcium aluminate phosphate cement,
a lithium salt, wherein the lithium salt is present in an amount in the range of about 0.5% to about 1.0% by weight of the calcium aluminate phosphate cement to achieve a pump time of the LCCA of between about 90 minutes and about 250 minutes, wherein the lithium salt comprises lithium carbonate,
an aqueous base fluid, and
a set retarder present in an amount of about 0.01% to about 2.5% by weight of the calcium aluminate phosphate cement, wherein the set retarder is selected from the group consisting of citric acid, delta gluconolactone, tartaric acid, lignosulfate, a metal salt of , and any combination thereof;
introducing the LCCA into a subterranean formation having a temperature of less than about 50°C (120°F); and
forming a hydrated cement in at least a portion of the subterranean formation, wherein the hydrated cement has a compressive strength of between about 50 psi to about 500 psi in about 6 hours or less.

Independent claim 14 has been amended as follows:
14.    	(Currently Amended) 	A lithium-containing cement admixture (“LCCA”) comprising: 
a calcium aluminate phosphate cement;
a lithium salt, wherein the lithium salt is present in an amount in the range of about 0.5% to about 1.0% by weight of the calcium aluminate phosphate cement to achieve a pump time of the LCCA of between 90 and 250 minutes, and wherein the lithium salt comprises lithium carbonate;
an aqueous base fluid; and
a set retarder present in an amount of about 0.01% to about 2.5% by weight of the calcium aluminate phosphate cement, wherein the set retarder is selected from the group consisting of citric acid, delta gluconolactone, tartaric acid, lignosulfate, a metal salt of lignosulfate, 2-acrylamide-2-methylpropane sulfonic acid/acrylic acid copolymer, 2-acrylamide-and any combination thereof, and wherein the LCCA has a density equal to or less than about 20 pounds per gallon (ppg) and wherein the LCCA forms a hydrated cement having a compressive strength of between about 50 psi to about 500 psi in about 6 hours or less when introduced into a subterranean formation having a temperature of less than about 50°C (120°F).

Independent claim 18 has been amended as follows:
18. 	(Currently Amended) 	A system comprising:
a wellhead with a tubular extending therefrom and into a subterranean formation having a temperature equal or less than about 50°C (120°F); and
a pump fluidly coupled to the tubular, the tubular comprising a lithium-containing cement admixture (“LCCA”) having a density equal to or less than about 20 pounds per gallon (ppg) and comprising a calcium aluminate phosphate cement, a lithium-ion-containing compound comprising lithium sulfate, hydrates of lithium sulfate, lithium carbonate, or combinations thereof, wherein the lithium-ion-containing compound is present in an amount in the range of about 0.5% to about 1.0% by weight of the calcium aluminate phosphate cement to achieve a pump time of the LCCA of between about 90 minutes and 250 minutes, a set retarder present in an amount of about 0.01% to about 2.5% by weight of the calcium aluminate phosphate cement, wherein the set retarder is selected from the group consisting of citric acid, delta gluconolactone, tartaric acid, lignosulfate, a metal salt of lignosulfate, 2-acrylamide-2-methylpropane sulfonic acid/acrylic acid copolymer, 2-acrylamide-2-methylpropane sulfonic  and any combination thereof, and an aqueous base fluid,
wherein the LCCA develops a compressive strength of between about 50 psi to about 500 psi in about 6 hours or less when introduced into a subterranean formation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
02/23/21